Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on  03/26/2021 & 04/27/2021  for response of the office action mailed on 01/27/2021 and 04/08/2021 along with interview held on  04/26/2021  (applicant initiated).

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11-14 and 16-19 (renumbered 1-16, respectively) along with arguments presented in remarks filed on 03/26/2021 & 04/27/2021 in conjunction with interview held on  04/26/2021 (applicant initiated) have been fully considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-9, 11-14 and 16-19 (renumbered 1-16, respectively) are allowed in light of applicant’s arguments along with interview held on 04/26/2021 (applicant initiated) and in light of prior art(s) of record.
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,986,628 B2 has been reviewed and is accepted on 04/30/2021.  The terminal disclaimer has been recorded.





Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method for managing enhanced physical downlink control channel, EPDCCH, resources used in a wireless communications network for transmitting scheduling assignments, the method comprising: establishing a measure on load in a cell of the wireless communications network; and controlling a use of EPDCCH resources based on the established measure on load, wherein the controlling the use of EPDCCH resources comprises not using any EPDCCH resource to transmit control information to an EPDCCH capable user terminal while the measure on load is below a first threshold”, the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “detecting that no EPDCCH resources or other resources are assigned in a set of one or more orthogonal frequency division multiplexing (OFDM) symbols; and in response to detecting that no EPDCCH resources or other resources are assigned in the set of one or more OFDM symbols, causing one or more power amplifiers of a base station to enter a low power or no power mode during the set of one or more OFDM symbols.”, in combination with all other limitations of the claim. Claims 2-4 and 6-9 are allowable for depending on independent 1.

Independent claim 11 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A wireless communications network node for managing enhanced physical downlink control channel (EPDCCH) resources used in a wireless communications network for transmitting scheduling assignments, the wireless communications network node comprising: a memory; and processing circuitry coupled to the memory, wherein the wireless communications network node is configured to: establish a measure on load in a cell of the wireless communications network, and control a use of EPDCCH resources based on the established measure on load, wherein the wireless communications network is configured to control the use of EPDCCH resources by performing a process that includes not using any EPDCCH resource to transmit control information to an EPDCCH capable user terminal while the measure on load is below the first threshold;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “detect whether there are no EPDCCH resources or other resources are assigned in certain orthogonal frequency division multiplexing (OFDM) symbols; and cause one or more power amplifiers of a base station to enter a low power or no power mode during the certain OFDM symbols as a result of detecting that no EPDCCH resources or other resources are assigned in the certain OFDM symbols.”, in combination with all other limitations of the claim.  Claims  12-14 and  16-19  are allowable for depending on independent  11.

Following the advisory action (sent on 04/08/2021), Attorney Brian Rosenblooom (Reg.#, 41,276) called the examiner on 04/26/2021 for the submission of a terminal disclaimer as the applicant was reluctant in submitting a terminal disclaimer before the advisory action was sent on 04/08/2021. Examiner further consulted applicant’s remarks/argument as filed on 03/26/2021 with primary examiner Robert Scheibel on 04/26/2021 and it was determined that chen’s reference did not teach each and every elements of the claim limitations of dependent claims 5 and 15 and it was decided that independent claims 1 and 11 would be in a condition of allowance with applicant’s willingness to roll up dependent claims 5 and 15 to respective independent claims 1 and 11 along with a submission of terminal disclaimer. Following the interview, applicant submitted an amended claims on 04/27/2021 along with the  terminal disclaimer.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1 and 11 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinan et al; 2018/0077692; See ¶0078, ¶0133, ¶0135-¶0142 along with Fig.6-7.
Blakenship et al; 2013/0039291. See ¶0052 -¶0065, ¶0130 along with Fig.6-15.
Chen et al; 2013/0114529. See ¶0072 -¶007, ¶0140 along with Fig.7-12.
3GPP TSG-RAN WG1 Meeting #80; R1-150429; Source: Sony; Title: MTC Operation using ePDCCH, Athens, Greece, 9th – 13th February 2015. See §2, §3 along with Fig. 4-6, 10-11. 
3GPP TSG RAN WG1 Meeting #80; R1-150528, Source: NTT DOCOMO, Title: EPDCCH configuration for Rel-13 low complexity MTC, Athens, Greece, February 9 – 13 2015. See §2, §3, §4.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467